Title: From Thomas Jefferson to Benjamin Harrison, 2 January 1781
From: Jefferson, Thomas
To: Harrison, Benjamin



Sir
Jan. 2. 1781.

I have this moment received a confirmation of the arrival of a hostile fleet consisting of 19. ships, 2 brigs and 10 sloops and schooners. The advance of the fleet were yesterday morning in Warrasqueak bay, and just getting into motion up the river with a favorable wind and tide. Their destination from the intelligence of deserters and some captured mariners whom they put on shore is up James river. I beg the favor of you to communicate this intelligence to the General assembly and have the honor to be with the most perfect respect Sir your most obedt. servt.,

Th: Jefferson

